--------------------------------------------------------------------------------

 
EXHIBIT 10(w)







 
20TH CENTURY INDUSTRIES




Supplemental Pension Plan




(RESTATEMENT NO. 1)
 
 

--------------------------------------------------------------------------------




TABLE OF CONTENTS



     
Page
       
ARTICLE I
 
PURPOSE
3
       
ARTICLE II
 
DEFINITIONS
3
       
ARTICLE III
 
ELIGIBILITY AND PARTICIPATION
4
3.1
 
Eligibility to Participate
4
3.2
 
Certain Enrollment Procedures
4
       
ARTICLE IV
 
CALCULATION OF BENEFITS
5
4.1
 
Benefits under this Plan
5
4.2
 
Benefit Formula
5
4.3
 
Offset of Benefit under the 20th Century Industries Supplemental Executive
Retirement Plan
5
4.4
 
Benefit Commencement at Early Retirement Date
5
       
ARTICLE V
 
VESTING OF BENEFITS
6
       
ARTICLE VI
 
PAYMENT OF BENEFITS
6
6.1
 
Date of Payment
6
6.2
 
Form of Payment
6
       
ARTICLE VII
 
DEATH AND DISABILITY BENEFITS
7
7.1
 
Death Benefit
7
7.2
 
Disability Benefit
7
       
ARTICLE VIII
 
RIGHT TO TERMINATE OR MODIFY PLAN
7
       
ARTICLE IX
 
NO ASSIGNMENT, ETC.
8
       
ARTICLE X
 
THE COMMITTEE
8
       
ARTICLE XI
 
RELEASE
9
       
ARTICLE XII
 
NO CONTRACT OF EMPLOYMENT
9
       
ARTICLE XIII
 
COMPANY'S OBLIGATION TO PAY BENEFITS
9
       
ARTICLE XIV
 
CLAIM REVIEW PROCEDURE
10
       
ARTICLE XV
 
ARBITRATION
11
       
ARTICLE XVI
 
MISCELLANEOUS
11
16.1
 
Successor and Assigns
11
16.2
 
Notices
11
16.3
 
Limitations on Liability
11
16.4
 
Certain Small Benefits
12
16.5
 
Governing Law
12

 

--------------------------------------------------------------------------------


 
20TH CENTURY INDUSTRIES
SUPPLEMENTAL PENSION PLAN
(RESTATEMENT NO. 1)

ARTICLE I
PURPOSE


The purpose of the 20th Century Industries Supplemental Pension Plan (the
"Plan") is to attract and retain valuable executive employees by making
available certain benefits that otherwise would be unavailable under the
Company's Qualified Pension Plan.


This Plan is designed to qualify as an unfunded plan of deferred compensation
for a select group of management or highly compensated employees described in 29
CFR Sec. 2520.104-23 and Sections 201(a), 301(a)(3) and 401(a)(1) of the
Employee Retirement Income Security Act of 1974, as amended ("ERISA"). Further,
this Plan is a plan described in 4 U.S.C. Section 114 and Section 3121(v)(2)(C)
of the Internal Revenue Code ("Code"), established to pay retirement income
after termination of employment, and maintained solely for the purpose of
providing retirement benefits for employees in excess of the limitations imposed
by one or more of Sections 401(a)(17), 401(k), 401(m), 402(g), 403(b), 408(k),
or 415 of such Code or any other limitation on contributions or benefits in such
Code on plans to which any of such Sections apply.


This instrument amends and restates the provisions of this Plan, this amendment
and restatement to be effective as of January 1, 1996.
 

ARTICLE II
DEFINITIONS


The following terms shall have the meanings set forth below in this Article II,
when capitalized:


2.1    "Committee" means the committee appointed to administer the Plan in
accordance with Article X.


2.2    "Company" means 20th Century Industries, and shall include any
corporation that is affiliated with 20th Century Industries, and which, by
designation by the Chief Executive Officer of 20th Century Industries, is
included within the meaning of the term "Company," with the result that
otherwise eligible executives of such entity may participate herein.


2.3    "Compensation" means compensation as defined in the Qualified Pension
Plan determined, however, without regard to the limitations of Section
401(a)(17) and prior to any reduction for compensation deferrals under the 20th
Century Industries 401(k) Supplemental Plan, the 20th Century Industries Savings
and Security Plan and any salary reduction pursuant to Code Section 125 or 129.


2.4    "Early Retirement Date" means Early Retirement Date as defined in the
Qualified Pension Plan.
 
3

--------------------------------------------------------------------------------



2.5    "Effective Date" means January 1, 1996.


2.6    "Eligible Employee" means an employee of the Company who on or after the
Effective Date has Compensation for a Plan Year in excess of the applicable
limit under Section 401(a)(17) of the Internal Revenue Code, except as provided
in Section 3.2.


2.7    "Normal Retirement Date" means Normal Retirement Date as defined in the
Qualified Pension Plan.


2.8    "Participant" means each Eligible Employee who has commenced to
participate in this Plan in accordance with Article III.


2.9    "Plan" means the 20th Century Industries Supplemental Pension Plan, as
set forth herein.


2.10    "Plan Administrator" means 20th Century Industries. For purposes of
Section 3(16)(A) of ERISA, 20th Century Industries shall be the "plan
administrator" and shall be responsible for compliance with any applicable
reporting and disclosure requirements imposed by ERISA.


2.11    "Plan Year" means the fiscal period commencing each January 1 and ending
the following December 31.


2.12    "Qualified Pension Plan" means the 20th Century Industries Pension Plan,
as in effect from time to time.


2.13    "Separation from Service" means any separation from service of the
Company for any reason. In the case of a Participant on disability, Separation
from Service shall be deemed to occur when long term disability coverage
commences, unless otherwise determined by the Committee.
 

ARTICLE III
ELIGIBILITY AND PARTICIPATION
 

3.1 Eligibility to Participate



Subject to the provisions of Section 3.2 below, each Eligible Employee shall
become a Participant as of the later of the Effective Date or the date on which
person becomes an Eligible Employee.
 

3.2 Certain Enrollment Procedures



As a condition of participation or continued participation in this Plan the
Committee may require an Eligible Employee to deliver to the Committee such
properly completed enrollment forms and agreements as the Committee may require.
Such forms or agreements may permit an Eligible employee to designate a form of
payment applicable to all benefits payable hereunder. Such designation shall be
irrevocable, unless the Committee, in its sole discretion, permits an Eligible
Employee to change his or her election of payment method to a method providing
payments over a longer period of time than originally elected by the Eligible
Employee and which will not reasonably result in any increase in the amount
otherwise payable in any taxable year of the Participant during which payment
would have been made under the method of payment previously elected. No payment
option shall be selected by a Participant which is not among a list of payment
options generally made available to all Participants by the Committee at the
time of such selection. No assurance regarding the tax effects of making such
change is provided to a participant who elects to change a form of payment.
 
4

--------------------------------------------------------------------------------



Commencement or recommencement of active participation or status as an Eligible
Employee following any Separation from Service or other interruption of
employment shall be on such terms and under such conditions as the Committee
may, in its discretion, provide.
 

ARTICLE IV
CALCULATION OF BENEFITS
 

4.1 Benefits under this Plan



A Participant's benefits under this Plan shall be calculated as provided in this
Article IV, provided, however, that a Participant's eligibility to receive a
benefit hereunder shall be subject to succeeding provisions of this Plan.
 

4.2 Benefit Formula



A Participant's benefit payable under this Plan, expressed in the form of an
annual benefit payable commencing at the Participant's Normal Retirement Age and
payable for the lifetime of the Participant, shall be equal to (a) minus (b)
below where


(a)    equals the benefit payable on the Participant's Normal Retirement Date
determined in accordance with the terms of the Qualified Pension Plan (except
that for purposes of this Subsection 4.2(a), the Participant's Compensation
shall be determined under this Plan), and


(b)    equals the benefit payable on the Participant's Normal Retirement Date
determined in accordance with the terms of the Qualified Pension Plan.
 

4.3 Offset of Benefit under the 20th Century Industries Supplemental Executive
Retirement Plan



If a Participant under this Plan is entitled to receive benefits under the 20th
Century Industries Supplemental Executive Retirement Plan (the "SERP"), such
Participant's benefit under this Plan shall be offset, but not below zero (0) by
an amount equal to the actuarial equivalent of the SERP benefit.
 

4.4 Benefit Commencement at Early Retirement Date



If a Participant's benefit under this Plan commences to be paid on a
Participant's Early Retirement Date, the benefit calculated as provided in
Section 4.2 shall be reduced to reflect the longer anticipated period of time
that such benefit is to be paid, and such reduction shall be determined in the
same manner as a reduction is computed under the Qualified Pension Plan in the
case of a Participant who retires under such Qualified Pension Plan at an Early
Retirement Date.
 
5

--------------------------------------------------------------------------------




ARTICLE V
VESTING OF BENEFITS


A Participant's interest in his benefit under this Plan shall become vested and
nonforfeitable in accordance with the provisions of the Qualified Pension Plan
(including provisions of the Qualified Pension Plan relating to vesting upon
termination, partial termination or other vesting event under such plan).
Notwithstanding the preceding provisions of this Article V, in the event of a
Participant's Separation of Service following a "Change in Control" as such term
is defined from time to time in the 20th Century Industries Supplemental
Executive Retirement Plan, a Participant's interest in his or her benefits under
the Plan shall become fully vested and nonforfeitable.
 

ARTICLE VI
PAYMENT OF BENEFITS
 

6.1 Date of Payment



Except as otherwise provided in Article VII and subject to the provisions of
Article V, a Participant's benefit hereunder, payable on account of a Separation
from Service shall commence to be paid as soon as practicable following the
later of (a) the date of such Separation from Service or (b) the earlier of (i)
the date on which the Participant attains (or would have attained if the
Participant then were in active employment) Early Retirement Date, or (ii) the
Participant's Normal Retirement Date.
 

6.2 Form of Payment



(a)    Single Life Annuity. The normal form of payment under the Plan for a
Participant who is not married on the date of commencement of his or her
benefits hereunder shall be a single life annuity providing monthly payments for
the life of the Participant, and under which all benefit payments cease as of
the date of death of the Participant.


(b)    Joint and Survivor Annuity. The normal form of benefit payable to a
Participant who is lawfully married to a spouse on the date of commencement of
his or her benefits hereunder shall be an actuarially equivalent fifty percent
(50%) joint and survivor annuity, providing reduced monthly payments during such
Participant's life, and providing continued monthly payments after the
Participant's death to the spouse to whom the participant is married on the date
of his or her commencement of benefits hereunder. Each such continued monthly
payments payable to the surviving spouse shall be fifty percent (50%) of the
monthly payment amount payable during the Participant's lifetime. The reduction
in the Participant's monthly benefits shall be determined by application of the
same reduction factors as are applied for purposes of determining such reduction
under the Qualified Pension Plan. Continuing payments to a surviving spouse
shall continue during the life of the surviving spouse and shall cease on the
date of death of such surviving spouse.
 
6

--------------------------------------------------------------------------------



(c)    Whenever, under this Plan it becomes necessary to determine the actuarial
equivalence of one or more forms of benefits, such determination shall be made
by application of such actuarial factors and rates as would then be applied for
such purpose under the Qualified Pension Plan.
 

ARTICLE VII
DEATH AND DISABILITY BENEFITS
 

7.1 Death Benefit



In the event of the death of a Participant prior to commencement of benefit
payments hereunder, a death benefit shall be payable to the spouse to whom such
Participant is lawfully married on the date of the Participant's death. Such
benefit shall consist of monthly payments, each of which is equal to the monthly
amount that would have been paid to such spouse (a) had the Participant's
Separation from Service occurred on the later of (i) the Participant's date of
death, or (ii) the earlier of the Participant's Early Retirement Date or Normal
Retirement Date, (b) had the Participant's benefit commenced to be paid as the
joint and survivor annuity described in Section 6.2, and (c) had the
Participant's death occurred immediately after such commencement of benefits.
Such death benefit shall begin to be paid as soon as practicable after the
latest of (a) the Participant's date of death, (b) the earlier of the
Participant's Early Retirement Date or Normal Retirement Date, and (c) the date
on which such benefit applications, releases, and other documents as the
Committee may require to be given are received by the Committee in form and
manner satisfactory to the Committee. Death benefit payments shall cease as of
the date of death of the spouse receiving such payments. No benefit shall be
payable to any person other than a spouse described in the first sentence of
this Section 7.1. This Plan shall not be required to give effect to disclaimers,
whether made under state or federal law. This Section 7.1 shall not apply in the
case of the death of a Participant after payments have commenced to be made with
respect to such Participant.
 

7.2 Disability Benefit



If a Participant incurs a Total and Permanent Disability, as such term is
defined from time to time under Qualified Pension Plan, prior to commencement of
benefits hereunder and such Participant at the date of the occurrence of such
Total and Permanent Disability is an Eligible Employee, such Participant shall
continue to accrue benefits under this Plan in the same manner as provided in
the Qualified Plan during the continuation of such Total and Permanent
Disability, but not beyond the date determined under the Qualified Pension Plan.
Such Participant shall be entitled to receive his/her benefit under this Plan
upon attaining his/her Normal Retirement Date.    
 

ARTICLE VIII
RIGHT TO TERMINATE OR MODIFY PLAN


By action of its Board of Directors, 20th Century Industries may modify or
terminate this Plan without further liability to any Eligible Employee or former
employee or any other person. Notwithstanding the preceding provisions of this
Article VIII, except as expressly required by law, this Plan may not be modified
or terminated as to any Participant in a manner that adversely affects the
payment of benefits theretofore accrued by such Participant to the extent such
benefits have become vested, except that in the event of the termination of the
Plan as to all Participants, this Plan may in the sole discretion of the Board
of Directors be modified to accelerate payment of benefits to Participants.
 
7

--------------------------------------------------------------------------------




ARTICLE IX
NO ASSIGNMENT, ETC.


Benefits under this Plan may not be assigned or alienated and shall not be
subject to the claims of any creditor. A Participant shall not be permitted to
borrow under the Plan, nor shall a Participant be permitted to pledge or
otherwise use his benefits hereunder as security for any loan or other
obligation. No payments shall be made to any person or persons other than
expressly provided herein, or on any date or dates other than as expressly
provided herein.


It is each Participant's sole responsibility to obtain such consents, and to
take such other actions as may be necessary or appropriate in connection with
participation in this Plan, including but not limited to obtaining spousal or
other consents, as may be necessary or appropriate to reflect marital property,
support, or other obligations arising under contract, order or by operation of
law.
 

ARTICLE X
THE COMMITTEE


(a)   The appointment, removal and resignation of members of the Committee shall
be governed by the Board of Directors of 20th Century Industries. Subject to
change by the said Board, the membership of the Committee shall be the same as
the membership of the Committee of the Qualified Pension Plan.


(b)   The Committee shall have authority to oversee the management and
administration of the Plan, and in connection therewith is authorized in its
sole discretion to make, amend and rescind such rules as it deems necessary for
the proper administration of the Plan, to make all other determinations
necessary or advisable for the administration of the Plan and to correct any
defect or supply any omission or reconcile any inconsistency in the Plan in the
manner and to the extent that the Committee deems desirable to carry the Plan
into effect. The powers and duties of the Committee shall include without
limitation, the following:


(i)   Resolving all questions relating to the eligibility of select management
and highly compensated employees to become Participants; and


(ii)   Resolving all questions regarding payment of benefits under the Plan and
other questions regarding plan participation.
 
8

--------------------------------------------------------------------------------



Any action taken or determination made by the Committee shall be conclusive on
all parties. The exercise of or failure to exercise any discretion reserved to
the Committee to grant or deny any benefit to a Participant or other person
under the Plan shall in no way require the Committee or any person acting on
behalf thereof, to similarly exercise or fail to exercise such discretion with
respect to any other Participant.
 

ARTICLE XI
RELEASE


As a condition to making any payment under the Plan, or to giving effect to any
election or other action under the Plan by any Participant or any other person,
the Plan Administrator may require such consents or releases as it determines to
be appropriate, and further may require any such designation, election or other
action to be in writing, in a prescribed form and to be filed with the Committee
in a manner prescribed by the Committee. In the event the Committee determines,
in its discretion, that multiple conflicting claims may be made as to all or a
part of a benefit accrued hereunder by a Participant, the Committee may delay
the making of any payment until such conflict or multiplicity of claims is
resolved.

ARTICLE XII
NO CONTRACT OF EMPLOYMENT


This Plan shall not be deemed to give any employee the right to be retained in
the employ of the Company or to interfere with the right of the Company to
discharge or retire any employee at any time, nor shall this Plan interfere with
the right of the Company to establish the terms and conditions of employment of
any employee.
 

ARTICLE XIII
COMPANY'S OBLIGATION TO PAY BENEFITS


Nothing contained in this Plan and no action taken pursuant to the provisions of
this Plan shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company, and any Employee, an Employee's
spouse or former spouse or any other person. Funds to provide benefits under the
provisions of this Plan shall continue for all purposes to be a part of the
general funds of the Company. To the extent that any person acquires a right to
receive payments from the Company under this Plan such right shall be no greater
than the right of any unsecured general creditor of the Company. Notwithstanding
the preceding provisions of this Article XIII, assets may be transferred by the
Company to a trust constituting a "rabbi trust," for the purpose of providing
benefits described herein.
 
9

--------------------------------------------------------------------------------




ARTICLE XIV
Claim Review Procedure


(a)   A person who believes that he or she has not received all payments to
which he or she is entitled under the terms of this Plan may submit a claim
therefor. Within ninety (90) days following receipt of a claim for benefits
under this Plan, and all necessary documents and information, the Committee or
its authorized delegate reviewing the claim shall, if the claim is not approved,
furnish the claimant with written notice of the decision rendered with respect
to the application.


(b)   The written notice contemplated in (a) above shall set forth:


(i)     the specific reasons for the denial, with reference to the Plan
provisions upon which the denial is based;


(ii)    a description of any additional information or material necessary for
perfection of the application (together with an explanation why the material or
information is necessary); and


(iii)   an explanation of the Plan's claim review procedure.


(c)   A claimant who wishes to contest the denial of his claim for benefits or
to contest the amount of benefits payable to him shall follow the procedures for
an appeal of benefits as set forth below, and shall exhaust such administrative
procedures prior to seeking any other form of relief.


(d)   A claimant who does not agree with the decision rendered as provided above
in this Article XIV with respect to his application may appeal the decision to
the Committee. The appeal shall be made, in writing, within sixty (60) days
after the date of notice of such decision with respect to the application. If
the application has neither been approved nor denied within the ninety-day (90)
period provided in (a) above, then the appeal shall be made within sixty (60)
days after the expiration of the ninety-day (90) period.


(e)   The claimant may request that his application be given full and fair
review by the Committee. The claimant may review all pertinent documents and
submit issues and comments in writing in connection with the appeal. The
decision of the Committee shall be made promptly, and not later than sixty (60)
days after the Committee's receipt of a request for review, unless special
circumstances require an extension of time for processing, in which case a
decision shall be rendered as soon as possible, but not later than one hundred
twenty (120) days after receipt of a request for review. The decision by the
Committee on review shall be in writing and shall include specific reasons for
the decision, written in a manner calculated to be understood by the claimant
with specific reference to the pertinent Plan provisions upon which the decision
is based.
 
10

--------------------------------------------------------------------------------




ARTICLE XV
ARBITRATION


A claimant may contest the Committee's denial of his or her appeal only by
submitting the matter to arbitration. In such event, the claimant and the
Committee shall select an arbitrator from a list of names supplied by the
American Arbitration Association in accordance with such Association's
procedures for selection of arbitrators, and the arbitration shall be conducted
in accordance with the rules of such Association. The arbitrator's authority
shall be limited to the affirmance or reversal of the Committee's denial of the
appeal, and the arbitrator shall have no power to alter, add to or subtract from
any provision of this Plan. Except as otherwise required by the Employee
Retirement Income Security Act of 1974, the arbitrator's decision shall be final
and binding on all parties, if warranted on the record and reasonably based on
applicable law and the provisions of this Plan.
 

ARTICLE XVI
MISCELLANEOUS
 

16.1 Successor and Assigns



The Plan shall be binding upon and shall inure to the benefit of the Company,
its successors and assigns, and all Participants.
 

16.2 Notices



Any notice or other communication required or permitted under the Plan shall be
in writing, and if directed to the Company shall be sent to the Committee or its
authorized delegate, and if directed to a Participant shall be sent to such
Participant at his last known address as it appears on the records of the
Company.
 

16.3 Limitations on Liability



(a)   The Company does not warrant any tax benefit nor any financial benefit
under the Plan. Without limitation to the foregoing, the Company and its
officers, employees and agents shall be held harmless by the Participant or
Beneficiary from, and shall not be subject to any liability on account of, the
federal or state or local income tax consequences, or any other consequences of
any deferrals or credits with respect to Participants under the Plan.


(b)   The Company, its officers, employees, and agents shall be held harmless by
the Participant from, and shall not be subject to any liability hereunder for,
all acts performed in good faith.


11

--------------------------------------------------------------------------------




16.4 Certain Small Benefits



Notwithstanding any other provision of this Plan to the contrary, in the case of
a Participant whose annual benefit hereunder is not in excess of $2,000, the
Committee may, in its sole discretion, distribute an amount equal to the
actuarial equivalent value of future anticipated benefits, determined in
accordance with such actuarial factors and interest rate assumptions utilized
from time to time under the Qualified Pension Plan for purposes of making lump
sum payments thereunder.
 

16.5 Governing Law



This Plan is subject to the laws of the State of California, to the extent not
preempted by ERISA.


IN WITNESS WHEREOF, 20th Century Industries has caused this instrument to be
executed by its duly authorized officers, effective as of the Effective Date set
forth hereinabove.



 
20TH CENTURY INDUSTRIES
                   
By:
                     
By:
 

 
12

--------------------------------------------------------------------------------


 